Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
1.           Applicant’s election without traverse of invention I (claims 1-5 and 19-21) in the reply filed on 07/21/2021 is acknowledged.
In the restriction requirement it was assumed that claims 20-21 are mistakenly depend from claim 16 instead of claim 19. Therefore, claims 20-21 were grouped with elected invention I. To confirm the dependency error of claims 20-21, applicant’s representative Linda L. Palmar (Reg. No. 37,903) was contacted on  04/04/2020 and she confirmed on 08/04/2021 that claims 20-21 were intended to depend from claim 19. Therefore, depend claims 20-21, which are part of the elected invention I, will be examined with the elected invention I. 
2.        Claims 6-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/21/2021.

Drawings
3.           The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a pin 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
s 1-2 and 19-21 are objected to because of the following informalities:  in claim I, “a driveshaft drive shaft” should be –a drive shaft--. In claims 1-2 and 19, “its” should be replaced by a proper names.  In claim 19, “driveshaft” should be –drive shaft--. In claims 20-21, “The working tool according to claim 16” should be –the working tool according to claim 19--. Appropriate correction is required.


Claim Rejections - 35 USC § 112
5.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          

6.         Claims 1-5 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
             The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Following are a few examples of such errors. 

             In claim 1, “the direction of longitudinal axis” lacks antecedent basis. In claim 1, “wherein the electric motor additionally comprises a driveshaft drive shaft with a longitudinal axis and the transmission is connected to the electric motor so as to be movable in the direction of the longitudinal axis in such a way that its motion limited a limit stop, comprising a housing bottom” is confusing as it is not clear the motion of which part is limited by the limit stop. In addition, it is not clear what part comprises of a housing bottom. Furthermore, “wherein the electric motor additionally comprises a drive shaft” is not clear how “additionally” limits the claim since claim does not require the motor to have any component in order to have further additional component. Regarding claim 1, “comprising a housing bottom of a housing of the transmission abuts in an unaffected home position on a ceiling of a housing of the electric motor in such a way that its motion is limited by a limit stop, and in that a drive shaft of the electric motor extends through the ceiling, as well as the bottom, in order to engage into the transmission region” is not clear. It is not clear how the transmission abuts a ceiling on “an unaffected home position.” It is not clear what “an unaffected home position means. It is also not clear the motion of what part is limited by the limit stop.  In addition, “in that a drive shaft of the electric motor” is confusing as it is not what part is referred to by “in that.” Furthermore, it is not clear whether “a drive shaft” is a reference to the same drive shaft set forth in line 4 of claim 1 or it is a different drive shaft. Moreover, “the transmission region” lacks antecedent basis. 

           Regarding claim 3, “wherein the movability is realized against a spring force of a spring” is not clear as what movability is realized. Is this a movement of the transmission relative to the motor? If so, it is also not clear how a spring force of the spring realized the movability of the transmission relative to the motor.
           Regarding claim 4, “a head of a pin head” is confusing as it is not clear whether “a pin” is the same pin as set forth in claim 3 or it is an additional pin. In addition, “a head of a pin head” is confusing as it is not clear what is the difference between the head and the pin head. Are the pin head and the head the same? 
           Regarding claim 5, “[t]he working tool according to one of the preceding claims, characterized in that claim 4” is confusing as it is not clear whether claim 5 depends from claim 4 or any one of claims 1-4. In addition, “the pin is a screw” is confusing as it is not clear how a pin also can be a screw at the same time. Does the pin has a threaded section on one end? If so, the claim should recite that the pin has a threaded section. 
           Regarding claim 19, “wherein the electric motor additionally comprises a driveshaft” is not clear how “additionally” limits the claim since claim does not require 
           Regarding claim 19, “in that the connection is realized by a pin” is not clear as “the connection” lacks antecedent basis. It is not clear what is considered to be “a connection” in claim. Regarding claim 19, “in such a way that its motion is limited by a limit stop” is confusing as it is not clear motion of which component is limited. In addition, it is not clear whether “a stop limit” is an additional stop limit or it is same stop limit set forth in lime 5 of the claim.  Regarding claim 19, “the axis on the pin” lacks antecedent basis. Regarding claim 19, “and in that the movability is realized 
           Regarding claim 20, “wherein the movability is realized against a spring force of a spring” is not clear as what movability is realized. Is this a movement of the transmission relative to the motor? If so, it is also not clear how a spring force of the spring realized the movability of the transmission relative to the motor. In addition, limitation of “the movability is realized against a spring force of a spring” has already recited in claim 19. Therefore, it appears that subject matter of claim 20 is redundant. 
          Regarding claim 21, “wherein the spring acts between a pin hard” is confusing as it is not clear the pin head is the head of the same pin set forth in claim 19 or this is a head pin of an additional pin. 

Claim Rejections - 35 USC § 102
7.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.          Claims 1 and 3, as best understood, are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Dietmar (DE 102005047353 A1), as provided with the IDS submitted on 04/04/2019. Regarding claim 1, as best understood, Dietmar  by a limit stop (15), and in that a drive shaft (29) of the electric motor extends through the ceiling (12), as well as the bottom, in order to engage into the transmission region. See Figs. 1-2 in Dietmar. 
            Regarding claim 3, as best understood, Dietmar teaches everything noted above including that the movability is realized against a spring force of a spring (15).  

Claim Rejections - 35 USC § 103
      9.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for  all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



10.       Claims 2, 4-5 and 19-21, as best understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Dietmar in view of Leigh-Monstevens et al. (4,949,827), hereinafter Monstevens. Regarding claim 2, as best understood, Dietmar teaches everything noted above except that the connection is a pin anchored in one of the electric motor and the transmission and relative to which the other one of the electric motor and the transmission is movable in such a way that its motion is limited by a limit stop. However, Monstevens teaches a pin (42) as a connection between two parts (18, 30j; Fig. 1) in a driving mechanism. Mosstevens also teaches the pin (42) anchored in one of the parts in such a way that that the motion of one of the parts (30j) is limited by the stop limit or spring (52) which is disposed between the part (30j) and the head of the pin 42. It should be noted that the head of the pin is defined by the wider end section of the pin (as shown in Fig. 1). It would have been obvious to a person of ordinary skill in the art to provide Dietmar’s limit stop, with the pin which is anchored to one of the moving parts, as taught by Monstevens, in order to hold the spring in a vertical position and prevent the spring from moving to the sides during biasing movement of the spring. 
             Regarding claim 4, as best understood Dietmar, as modified by Monstevens, teaches everything noted above including that the spring (52, Fig. 1 in Monstevens) acts between a head of a pin head (42) and a the housing of one of the electric motor and the transmission.  

          Regarding claim 19, as best understood, Dietmar in view of Monstevens teaches working tool with a working head (24) and a body device (16-18), wherein an electric motor (within the motor unit 10; Fig. 2) and a transmission (within the transmission unit 11, Fig. 2), which are connected to one another, are arranged in the body device, and wherein the electric motor additionally comprises a driveshaft (29) with a longitudinal axis (22) and the transmission is connected to the electric motor so as to be movable in the direction of the longitudinal axis in such a way that its motion is limited by a limit stop (15), comprising: a housing bottom (defined by the bottom section of the portion 18 of the transmission housing 17-18 that touches the ceiling 12 of the motor housing 12, 16; Fig. 2) of a housing (17-18) of the transmission abuts in an unaffected home position on a ceiling (12) of a housing (16) of the electric motor in such a way that its motion is limited by a limit stop (15), in that a driveshaft (29) of the electric motor extends through the ceiling, as well as the bottom, in order to engage into the transmission region, in that the connection is realized by a pin (42; Fig. 1 in Monstevens) anchored in one of the electric motor and the transmission and relative to which the other one of the electric motor and the transmission is movable against a spring force of a spring (52, Fig. 1 in Monstevens) in such a way that its motion is limited by a limit stop, wherein the transmission is 
           Regarding claim 20, as best understood, Dietmar, in view of Monstevens, teaches everything noted above including that the movability realized against a spring force of a spring (15, Fig. 1 in Dietmar).  
            Regarding claim 21, as best understood, Dietmar, in view of Monstevens, teaches everything noted above including that the spring acts between a pin head (defined by the wide end of the pin 42; Fig. 1 in Monstevens) and the housing of one of the electric motor and the transmission.

Conclusion
11.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Ingres (2,802,455), Zimmermann (2009/0283282), Schadow et al. (2012/0118599 
 A1) teach a working tool having a limit stop.

12.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  August 4, 2021